Citation Nr: 0917323	
Decision Date: 05/08/09    Archive Date: 05/19/09

DOCKET NO.  07-11 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an effective date earlier than August 10, 
2005 for the grant of service connection for neuropathy, left 
lower extremity.

2.  Entitlement to a temporary total disability evaluation for 
treatment of a service-connected condition; other condition 
subject to compensation; or for hospitalization in excess of 21 
days.

3.  Entitlement to an increased rating for a back disability, 
currently evaluated at 40 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1950 to 
November 1951.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 decision rendered by the 
Winston-Salem, North Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA), which granted service 
connection for neuropathy, left lower extremity, secondary to 
service-connected disability of post-operative herniated 
nucleus pulpous (HNP) with fusion of L4-S1 diskectomy; and 
effective August 10, 2005.

In this decision, the RO also denied a claim of entitlement to 
a temporary total disability evaluation for convalescence 
related to two back surgeries that were performed in March 1964 
and May 1974.

The Veteran testified at a hearing before the undersigned in 
March 2009.  A transcript of the hearing is of record.  During 
the hearing, the Veteran presented additional medical evidence 
that was accompanied by a waiver of initial RO review.  

The issue of entitlement to an increased rating for a back 
disability, currently evaluated at 40 percent disabling is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.

FINDINGS OF FACT

1.  The Veteran did not file a claim of service connection for 
neuropathy, left lower extremity.  A claim for an increased 
rating for a service-connected low back disability was received 
on August 10, 2005.  Neuropathy, left lower extremity was 
subsequently diagnosed as secondary to the service-connected 
low back disability at an October 2005 VA examination. 

2.  In May 2008, prior to promulgation of a decision in the 
appeal, the Veteran withdrew his appeal, but only as related to 
the issue of a temporary total disability evaluation for 
treatment of a service-connected condition; other condition 
subject to compensation; or for hospitalization in excess of 21 
days.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than August 10, 
2005 for the grant of service connection for neuropathy, left 
lower extremity have not been met.  38 U.S.C.A. § 5103, 5103A, 
5107, 5110 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.105, 3.400 
(2008). 

2.  The criteria for withdrawal of a substantive appeal by the 
Veteran as to the issue of entitlement to a temporary total 
disability evaluation have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what parts 
VA expects the claimant to provide.  38 C.F.R. § 3.159(b) 
(2008).  VA must provide such notice to a claimant prior to an 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (AOJ).  See Pelegrini v. 
Principi, 18 Vet. App. 112, 119-120 (2004).  

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).  

The claim at issue concerns whether the Veteran is entitled to 
an earlier effective date for the grant of service connection 
for neuropathy, left lower extremity.  Where service connection 
has been granted, VA is not required to provide additional VCAA 
notice concerning this downstream issue, if VA already has 
given VCAA notice regarding the original service connection 
claim.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  

The Veteran was not afforded initial VCAA notice on 
establishing service connection for neuropathy, left lower 
extremity, because the RO awarded service connection after 
receiving pertinent medical evidence which raised an informal 
claim.  Nonetheless, the Veteran received notice addressing the 
establishment of disability ratings and effective dates, in 
correspondence sent to him in February 2007.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Any notice error will be presumed prejudicial unless VA can 
show that the error did not affect the essential fairness of 
the adjudication and persuade the Court that the purpose of the 
notice was not frustrated, for example by demonstrating "(1) 
that any defect was cured by actual knowledge on the part of 
the claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law." 
Sanders v. Nicholson, 487 F.3d 881, 888-9 (Fed. Cir. 2007), 
George-Harvey v. Nicholson, 21 Vet. App. 334, 339 (2007).

The only deficiency with regard to notice in this case is that 
it was received following the initial adjudication of the 
claim.  However, this timing deficiency was cured by 
readjudication of the claim in a March 2007 statement of the 
case (SOC).  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  In addition, the application of the law to the 
undisputed facts is dispositive of this appeal and the benefit 
sought here could not have been awarded as a matter of law.  
Hence, no discussion of VA's duties to notify or assist is 
necessary.  See Mason v. Principi, 16 Vet. App. 129 (2002); 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  

Nonetheless, it should be noted that VA complied with the 
VCAA's duty to assist by affording the Veteran the opportunity 
to give testimony before the Board.  It appears that all known 
and available records relevant to the issue here on appeal have 
been obtained and are associated with the claims file; the 
Veteran does not contend otherwise.  Thus, the Board finds that 
VA has done everything reasonably possible to notify and to 
assist the Veteran and that no further action is necessary to 
meet the requirements of the VCAA.

Earlier effective date

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an award 
based on an original claim for service connection or a claim 
reopened after final adjudication "shall be fixed in 
accordance with the facts found, but shall not be earlier than 
the date of receipt of application therefore."  38 U.S.C.A. § 
5110(a).  The implementing regulation clarifies this to mean 
that the effective date of an evaluation and an award of 
compensation based on an original claim or a claim reopened 
after final disallowance "will be the date of receipt of the 
claim or the date entitlement arose, whichever is the later."  
38 C.F.R. § 3.400.

With a claim for service connection, the effective date of an 
award will be (1) the day following separation from active 
service or the date entitlement arose if the claim is received 
within one year after separation from service or (2) the date 
of receipt of claim or date entitlement arose, whichever is 
later.  38 C.F.R. §3.400(b)(2)(i).  

The effective date of an evaluation and award of compensation 
for an increased rating claim is the date of receipt of the 
claim or the date entitlement arose, whichever is the later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o) (1).  An earlier 
effective date may be assigned when it is factually 
ascertainable that an increase in disability occurred and the 
claim for increase was received within one year from that date, 
but otherwise the date of receipt of the claim.  38 C.F.R. § 
3.400(o) (2).

A specific claim in the form prescribed by VA must be filed in 
order for benefits to be paid to any individual under the laws 
administered by VA.  See 38 U.S.C.A. § 5101(a) (West 2002); 38 
C.F.R. § 3.151(a) (2008).   

The Veteran contends he is entitled to an effective date prior 
to August 10, 2005 for the grant of service connection for 
neuropathy, left lower extremity.  He believes that he is 
entitled to an effective date of March 27, 2001.  He also 
argues that his radiculopathy symptoms have been present for 
many years.

The record shows that service connection for a low back 
disability of 'post-operative herniated nucleus pulpous (HNP) 
with fusion of L4-S1 diskectomy' was initially awarded in a 
June 1953 decision.  A 40 percent rating was assigned, pursuant 
to 38 C.F.R. § 4.71a, Diagnostic Code 5293 (for intervertebral 
disc syndrome); effective from November 10, 1951.  

The record shows that between 1964 and 1981, the Veteran was 
treated for symptoms of low back pain, weakness, and 
intermittent numbing and tingling down his legs (the left in 
particular) and his hips.  In April 1982, he was awarded a 
temporary total (100 percent) evaluation for convalescence from 
a spinal fusion procedure; effective from August 25, 1981 to 
March 1, 1982; with the 40 percent rating continued thereafter.  
In a June 1982 rating decision, the RO extended the total (100 
percent) disability to May 1, 1982, rated 40 percent 
thereafter.  This decision was affirmed by the Board in 
September 1983.  The record contains no further communication 
or correspondence from the Veteran until August 10, 2005, when 
a claim for an increased rating for his low back disability was 
received.

In connection with the increased rating claim, the Veteran was 
afforded a VA examination in October 2005.  At this 
examination, the Veteran complained, among other things, that 
his low back pain radiated down his left leg and into his 
ankle.  He was diagnosed with multiple status post operative 
(SPOs) HNP with diskectomy and fusion, L4-S1 with neuropathy, 
left lower extremity.  Based on the VA examiner's diagnosis, 
the RO then granted service connection for the neuropathy, left 
lower extremity as secondary to the HNP with diskectomy and 
fusion, L4-S1, pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 
5243-8520.  

After reviewing the evidence, the Board finds that the 
Veteran's first contention (that he is entitled to an effective 
date of March 27, 2001 because neuropathy, left lower extremity 
was noted at a March 27, 2001 VA examination) is without merit.  

The claims file contains a March 27, 2001 VA orthopedic 
outpatient treatment note, which shows that the Veteran was 
evaluated for a complaint of lumbar spine pain that radiated 
into his left hip.  He denied any radiation into the left lower 
leg.  A diagnosis of "chronic low back pain without evidence 
of radiculopathy" was rendered.  Hence, it is clear that 
radiculopathy was not diagnosed as secondary to the service-
connected low back disability in March 2001.  In addition, for 
the reasons discussed below, the Veteran would not have been 
entitled to a separate rating for such neurologic involvement.

The Veteran's second contention (that he is entitled to an 
earlier effective date because there was evidence of 
neurological involvement of his left lower extremity from the 
service-connected back disability prior to August 2005) is also 
without merit.  

As noted, prior to August 2005, the Veteran's low back 
disability was rated under 38 C.F.R. § 4.71, Diagnostic Code 
5293, for intervertebral disc syndrome (IVDS).  Prior to 
September 23, 2002, Diagnostic Code 5293 required that 
intervertebral disc syndrome (preoperatively or 
postoperatively) be evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by combining 
under Sec. 4.25 separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (prior 
to September 23, 2002).  

Therefore, prior to August 2005, the rating assigned for the 
Veteran's service-connected low back disability included the 
orthopedic, as well as any neurological manifestations.  He 
would not have been able to receive a separate evaluation or 
service connection rather, for any associated neuropathy as 
this would have amounted to "pyramiding."  See 38 C.F.R. § 
4.14 (2008) (noting that "pyramiding," the evaluation of the 
same disability, or the same manifestation of a disability, 
under different diagnostic codes, is to be avoided).  It was 
not until September 23, 2002, that the regulations were revised 
so that the chronic orthopedic and neurologic (if any) 
manifestations could be separately evaluated (i.e. using 
separate evaluation criteria for the most appropriate 
neurologic or orthopedic diagnostic code(s)).  See 38 C.F.R. § 
4.71a, Diagnostic Code 5293 (effective September 23, 2002).  

Thus, in order for the Veteran to have received a separate 
compensable rating or service connection, for any noted left 
lower extremity neuropathy caused by his service-connected back 
disability, at any time between September 23, 2002 and August 
10, 2005, he would have had to have either: a) filed a claim 
for service connection for such neuropathy; or b) filed an 
increased rating claim for his back disability (which 
presumably would have resulted in a separate rating for any 
noted neurological manifestations).

The Board notes that prior to August 10, 2005, the Veteran did 
not file a formal claim for service connection for neuropathy, 
left lower extremity, nor is there any prior communication in 
the record that could be considered an informal claim for VA 
compensation for the same.  His claim for an increased rating 
for his service-connected back disability was received at VA on 
August 10, 2005 and the first clinical evidence of neuropathy, 
left lower extremity secondary to the service-connected low 
back disability was not shown until the October 2005 VA 
examination.  

Based on the foregoing, the Board finds that there is simply no 
basis upon which to justify granting an effective date earlier 
than August 10 2005, for the grant of service connection for 
neuropathy, left lower extremity.  

Entitlement to a temporary total disability evaluation

Pursuant to 38 U.S.C.A. § 7105, the Board may dismiss any 
appeal which fails to allege specific error of fact or law in 
the determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision.  38 C.F.R. §§ 20.202, 20.204(b) (2008).  Except for 
appeals withdrawn on the record at a hearing, appeal 
withdrawals must be in writing.  38 C.F.R. § 20.204(c) (2008) 
(as amended by 68 Fed. Reg. 13235 (April 18, 2003)).

In May 2008, prior to the promulgation of a decision in the 
appeal, the Veteran submitted written notice of his intent to 
withdraw his appeal, but only as it related to the issue of 
entitlement to a temporary total disability evaluation for 
convalescence related to two prior back surgeries in March 1964 
and May 1974.  

As the Veteran has withdrawn the appeal as to the issue of 
entitlement to a temporary total disability evaluation for 
convalescence related to two prior back surgeries, there remain 
no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal as it relates to that issue, 
and it is dismissed.


ORDER

An effective date earlier than August 10, 2005 is denied.

Entitlement to a temporary total disability evaluation because 
of treatment of a service-connected; other condition subject to 
compensation; or for hospitalization in excess of 21 days 
convalescence is dismissed.


REMAND

The Veteran contends that he is entitled to an increased rating 
for his service-connected back disability, currently rated 40 
percent disabling.

At a hearing before the undersigned, the Veteran testified that 
his back symptoms had increased in severity since the last VA 
examination in October 2005.  He stated that his pain had 
increased and in addition he had symptoms of stiffness, 
tingling into his hips and lower legs that were caused by a 
disc pressing upon his spine.  He further testified that he was 
unable to bend and put on his own shoes and socks; he must use 
an assistive device for assistance.  Moreover, he explained 
that he was on medication and received "shots" in his back as 
part of the palliative therapy.  

Subsequent to the hearing, the veteran submitted additional 
pertinent private medical evidence, which was accompanied by a 
waiver of initial RO consideration.  See 38 C.F.R. § 20.1304.  
However, while the private medical evidence shows ongoing 
treatment and indicate possible worsening of the back 
disability, there are no range of motion findings which are 
necessary in order to properly evaluate the back disorder.  

Finally, the Board notes that the last VA examination was over 
three years ago.  In addition, the claims file was not reviewed 
in connection with that examination.  The Board finds that a 
contemporaneous VA medical examination is warranted.  See 
Littke v. Derwinski, 1 Vet. App. 90, 92 (1990); see also 
Snuffer v. Gober, 10 Vet. App. 400 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination 
to determine the nature and severity of his 
back disability.  All indicated tests and 
studies should be conducted.  The claims 
folder must be provided to the examiner for 
use in the study of this case.  The examiner 
should indicate that he or she has reviewed 
the claims file.

The examiner should determine the current 
nature and severity of the service-connected 
back disability.  The examiner should report 
the ranges of motion, in degrees, as well as 
any additional limitation that is 
attributable to functional factors such as 
weakened movement, excess fatigability, 
incoordination, flare-ups, or pain.  The 
examiner should also express an opinion as 
to the severity of any limitation of motion 
and as to the overall severity of the back 
disability.

2.  Then, the RO should re-adjudicate the 
claim.  If the appeal remains denied, issue 
a supplemental statement of the case before 
returning the case to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


